Citation Nr: 0837508	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  04-25 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of cold 
injury to the right and left lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1941 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for residuals of cold injury of the right 
and left lower extremities.

In an August 2007 decision, the Board denied the veteran's 
claim.  The veteran appealed the decision denying the claim 
to the United States Court of Appeals for Veterans Claims.  
In a June 2008 Order, the Court remanded the claim to the 
Board for readjudication in accordance with a Joint Motion 
for Remand.

In August 2007, the Board granted the veteran's motion to 
advance his appeal on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

The veteran was exposed to cold weather during service and 
currently has residuals of frostbite injuries of the lower 
extremities as a result of that exposure.


CONCLUSION OF LAW

Residuals of cold injury to right and left lower extremities 
were incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  See 
also Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including peripheral neuropathy, will be rebuttably 
presumed if they are manifest to a compensable degree within 
one year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d) (2007).

The veteran contends that he suffered extreme cold exposure 
in the winter of 1944 to 1945 during the Ardennes Campaign in 
Europe.  His service personnel records show that he served in 
the European theater during World War II and was involved in 
the Central Europe, Normandy, Northern France, and Rhineland 
campaigns.  Therefore, the Board finds that the veteran's 
cold weather exposure and injury during service is conceded 
as being consistent with the circumstances of his service.  
38 U.S.C.A. § 1154(b) (West 2002).

The veteran's service medical records are negative for any 
complaints or treatment for cold injury of the right and left 
lower extremities.  At an October 1945 separation 
examination, the veteran made no complaints regarding his 
lower extremities, and examination found his lower 
extremities to have no abnormalities.  Since the veteran's 
lower extremities were found to be normal on separation and 
there were no recorded complaints during a four-year period 
of service, the Board finds that the weight of the evidence 
demonstrates that chronicity in service is not established in 
this case.  38 C.F.R. § 3.303(b).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection for cold 
injury residuals of the right and left lower extremities.  
38 C.F.R. § 3.303(b).

The first post-service clinical evidence of symptoms relating 
to cold injury of the lower extremities is an August 2002 VA 
examination.  At the time of the examination, the veteran 
reported that he had been stationed in Germany during World 
War II and during that time sustained frostbite to his lower 
extremities with symptoms of pain and cold sensitization.  He 
stated that he had not received medical treatment for cold 
weather exposure and required no amputation.  He reported 
that he was fully recovered from the frostbite at discharge 
from service and suffered no loss or functional limitation 
due to his cold injury.  He described his current symptoms as 
negative for cold sensitization, Raynaud's phenomenon, 
hyperhidrosis, paresthesias, or overt numbness.  He denied 
experiencing chronic pain.  Physical Examination revealed no 
amputation or tissue loss.  There was no current evidence or 
history of recurrent fungal infections, breakdown or 
ulceration of frostbite scars, or disturbance of nail growth.  
The veteran had no history of skin cancers, sleep 
disturbance, changes in skin color, or skin thickening or 
thinning.  The examiner found diminished hair growth of the 
lower extremities.  The pulses were intact, and the nail beds 
were adequate without fungal infection.  The only skin 
lesions detected were occasional pustules related to recent 
ant bites.  The veteran's feet were without pain to 
palpation, but he complained of intermittent pain in the 
balls of his feet, worse in the right foot than in the left.  
The examiner diagnosed the veteran with a history of cold 
weather exposure.  The examiner found that the veteran had 
intermittent pain involving the balls of his feet without 
evidence of sensory neuropathy affecting the toes, ankle, or 
vasculature.  The examiner further found that there was no 
current evidence of ongoing cold weather-induced injury 
deficits involving the extremities.

In December 2002, however, the veteran was diagnosed with 
current residuals of cold weather exposure.  On evaluation by 
a private physician in December 2002, the veteran complained 
of pain in his feet characterized by a combination of an 
aching and numbing pain primarily over the ball of the toes 
extending toward the distal tips of the toes.  The pain was 
noted to be on the plantar aspect of the foot, and the 
veteran reported relief of the pain by sitting and massaging 
the area.  Examination of the lower extremities revealed 
fungal nails with nailfold inflammation and some scaling on 
the distal leg anterior aspect of the foot.  There was loss 
of skin lines, and the color was a somewhat mottled 
appearance.  There were no palpable pulses or visible hair 
growth noted.  There was bilateral distal leg cooling and 
delayed capillary return time.  A history of cramps with 
ambulation and some ankle edema was noted bilaterally.  
Neurologic examination revealed decreased light touch of tips 
and toes at the distal aspect of the leg bilaterally.  The 
veteran was unable to distinguish two-point tactile response.  
There was no vibratory sense at the first metacarpophalangeal 
joint or ankle joint bilaterally, but there was vibratory 
sense at the tibial tuberosity bilaterally.  The veteran had 
crepitus with slight pain on range of motion noted at the 
first metacarpophalangeal joint and subtalar joint 
bilaterally, and there was ankle jerk bilaterally.  There was 
positive gastroc soleus equinus bilaterally, and the foot 
type was a flat foot with flexible hammertoes.  Muscle pain 
was noted with palpation along the medial border of the 
anterior surface of the tibia bilaterally.  The diagnostic 
impressions were peripheral vascular disease with rest pain, 
bilateral neuropathy, cerebellar dysfunction, muscle atrophy, 
and imergent foot.  The physician opined that the veteran's 
chronic vascular and neurological foot pain could be 
consistent with extreme cold conditions.

In July 2008, the veteran was evaluated by a different 
private physician who also diagnosed him with current 
residuals of cold injuries to the lower extremities.  In a 
July 2008 letter, the physician reported that the veteran had 
undergone noninvasive studies which revealed only mild 
arterial insufficiency of the left leg and normal arterial 
evaluation of the right leg and upper extremities.  Given the 
veteran's history of cold exposure during the Battle of the 
Bulge, his lower extremity symptoms were determined to be 
consistent with a history of cold injury.  This finding was 
supported by the fact that there was no evidence on clinical 
examination or by physiologic arterial studies of both the 
upper and lower extremities of any arterial insufficiency.

An evaluation of the probative value of medical evidence is 
based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility 
and weight to be attached to such opinions are within the 
province of the Board as adjudicators. Guerrieri v. Brown, 4 
Vet. App. 467 (1993).

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board assigns greater probative value to the two private 
opinions finding that the veteran has current residuals of 
cold injuries than to the August 2002 VA opinion finding no 
evidence of any current residuals.  At the time of the VA 
examination, the veteran reported experiencing pain in the 
balls of his feet and toes.  Additionally, examination 
revealed diminished hair growth of the lower extremities.  
The fact that no other residuals were identified at that time 
is of little significance, given that on two subsequent 
examinations the veteran was found to have a variety of 
symptoms, including pain, decreased sensation, diminished 
hair growth, and fungal infection of the toenails, consistent 
with a history of cold injury.  Additionally persuasive of 
the consistency of these symptoms with the history of cold 
injury is the fact that the veteran has not been diagnosed 
with any other disease or disorder, such as arterial 
insufficiency, which could be responsible for those symptoms.

As the veteran's current disability has been determined to be 
consistent with cold injuries, the Board finds that service 
connection for residuals of cold injuries to the right and 
left lower extremities is warranted.  In this case, service 
incurrence has been shown by satisfactory lay evidence, 
consistent with the circumstances, conditions, and hardships 
of the veteran's service.  Thus, the Board finds that it is 
more likely than not that his current disability, which has 
been described as cold injury to the lower extremities, was 
sustained as a result of his service.  As the preponderance 
of the evidence is in favor of the appellant's claim, service 
connection for the residuals of cold injuries to the lower 
extremities is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER


Service connection for the residuals of cold injuries to the 
right and left lower extremities is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


